Title: Charles Willson Peale to Thomas Jefferson, 14 November 1814
From: Peale, Charles Willson
To: Jefferson, Thomas


          Dear Sir Belfield Novr 14th 1814.
          When we beleive that we have made any discovery that offers somthing for the benefit of man, no time should be lost to communicate it to our friends, that they may give it to others if the communication will of be of any importance.
          some time past I had a well dug in a situation to give Water to my Cattle &c The Ingenious Isaih Lukens made me a small brass cylender and Boxes to form a pump and also frixion wheels &c to turn sails to the wind, my wind-mill pumped the Water up in a satisfactory manner, but my Wind mill it was blown down several times, and I make  some improvments that prevented the like accidents. my next difficulty was to prevent it from going too fast when the wind blew a gale, after I had made several experiments with springs to make the sails yield to the wind as I had heard had been done, I found such difficultyies that I had almost given it up as a bad job. my experiments however shewed me what were the causes of my failure—my plan then was to make the centrefugal force & the pressure of the air to check the velocity of the sails in a storm of wind. a loose sketch will give you my Invention:
            
          
          
          
   In left margin, perpendicular to text: No 1 is an Arm with the Sails flat to the frame & No 2. an arm to Shew them blown open & No 3 is one of the additional Sails mentioned or  the other Side.

          
           The four arms placed in an angle of about 45 degree’s, with frames within them to moove on pivots ⅓ from the top, ⅔ to be pressed out by the fr Wind blowing fresh. flat springs placed at each joint of the several sails  these springs are made of such force as will be just sufficient to keep the sail flal flat to the frame in a very light breese, the point of the spring presses on a pin a little above the joint of the sail, but when the sail is brought to a right angle, then the point of the spring bears on another pin a little higher up, and further back, as the two  indicates—If one spring is found too weak a second or third may be screwed on them, I first put 12 sails and finding the principle good I added 4 more of a little larger size, as the sketch shews, so that with a gentle breese the mill works and in a high wind it mooves moderately, and, is not accellerated by a storm of wind—for as soon as the motion becomes quick the Centrefugal force throws out the Sails & the mooving power is taken off. one other improvement I invented to lighten the labour of the mill:  a double crank, I put a pole to the opposite crank of equal weight to that lifting the Pistern, having a ring to embrace it, and one pole thus steadyies the other.
          In a large Mill a number of Cranks to work several Pumps, some mooving up while others are decending &c By my small  Wind mill, which is not 7 feet spand, I know that an immence quantity of Water may be raised by this mode of Sails. And where there is water & convenient Banks to make resevoirs of water, a great many manufactories may be erected to advantage, The demand for Mill seats are numerous of late. It is not difficult to work Pumps in any direction, if the perpendicular direction cannot be had.
          The City of Philada expends with each Steam Engine consumes between 3 & 4 Cord of Wood [per]r day, besides the Wages of a number of men employed night & day. a few Wind mills might save much, if not the whole of that expence, and the Cost of Mills would be of small account—Each of their Steam Engines now to be erected at the new Bason will cost 20,000$
          I have addressed the Corporation by letter, inviting them to appoint a committee to view my Wind mills and they have instructed their watering committee to  wait on me. I cannot expect that those who have interest in the construction of Steam Engines will be disposed to make any experiments to obtain the power of the Winds.one remark more on this subject, If the sails of Wind mills are made of canvis, the linnen may be preservd by dissolving Bee’s Wax in spirits of turpentine & coating the linnen with it, the turpentine will evaporate, & the wax having penetrated into the threads will preserve it. But the sails may be made of thin boards or sheet Iron—if the weight is not objectionable.
          I have long wanted to resume my Pensil to execute some works which might be more valuable to the Museum & my family than my present labours, but perhaps it is better as it is, a sendentary life might injure my health, & at present I enjoy good health. my labour is of various kinds, Carpenters work; turning; making machinery in the Mill to save various labours of the Farm; and Masonry and sometimes diging or remooving Earth &c—My Thorn fences are improoving fast, and from experiance I find that they must be cut at least 2 two twice in the year, perhaps 3 or 4 times would be better to make them grow thicker. planting them on the sides of banks is not so good, as on flats, If put on the sides of Banks, flats should be made to retain the moisture. Your favorite persuit, Gardening, I have extended, but in these times especially, Gardiners good for real service, cannot be had for any wages. I am heartily sick of employing them, rare and curious vegetables must be dispenced with, and various fruits by be substituted—Currants may be cultivated to considerable profits in making wines.
           At one time I thought of sending Garden truck to market the cost of Carriage with little dependance of getting an honest return, discourages the attempt, to put the Garden on shares multiplies the cares  & would have a tendency to discontent if I gave to my Children or friends part of the produce, and therefore my present prospect is to do occasionally wa what I can myself with the aid of a man I shall keep to go on arrants & extra labour independant of the farmers work—
          My wishes now are to live as quiet and easey as I can consistant with the necessary labour to ensure health, for without labour I cannot believe any Person can enjoy perfect health, as by experience I often have found when the Body is in some degree uneasey, whether it may something of that inexplicable disease, Gout or Reumatism, some active labour, such as plainning a board or diging in the Ground, to produce a gentle perspiration, generally performs the cure. I made Doctr Wistar laugh, when I told him that I knew the cure for a Cough—By running up & down a steep hill with an open mouth, thus inhallling the oxogen or pure air. My scrole is lenthy enough, without I could give you more intertaining Matter, I see too much of  Egotism in it. I wish to hear of your enjoying a good share of health, and also, I desire to be informed how your Grandson Thos Jefferson spends his time, I hope he will be a comfort to you when old age creeps on.
          Accept my best wishes for your happiness and Beleive me with much esteem your friendC W Peale
        